Exhibit Unaudited Financial and Other Statistical Information for the Three Month Period Ended May 31, 2009, and Guidance for Fiscal Year 2010 AZZ incorporated Condensed Consolidated Statements of Income (unaudited) ($ in Thousands except per share amount) Three Months Ended May 31, 2009 Three Months Ended May 31, 2008 Net Sales $ 95,492 $ 99,958 Cost of Sales 65,804 73,689 Selling, General and Administrative 12,124 9,857 Interest Expense 1,687 1,121 Net (Gain) Loss on Sale of Property,Plant and Equipment (5 ) (3 ) Other (Income) (81 ) (484 ) 79,528 84,186 Income Before Income Taxes and Accounting Changes 15,964 15,773 Income Tax Expense 6,064 5,650 Net Income $ 9,900 $ 10,123 Income Per Share: Basic $ .81 $ .83 Diluted $ .80 $ .82 1 Exhibit AZZ incorporated Condensed Consolidated Balance Sheet (unaudited) ($ in Thousands) Assets: Period Ended May 31, 2009 Current assets: Cash and cash equivalents $ 57,689 Accounts receivable, net of allowance for doubtfulaccounts 58,731 Inventories 49,986 Costs and estimated earnings in excess ofbillings on uncompleted contracts 12,022 Deferred income taxes 4,327 Prepaid expenses and other 3,183 Total current assets 185,938 Net property, plant, and equipment 87,962 Goodwill 67,682 Other Assets 18,483 $ 360,065 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 16,464 Accrued liabilities 32,773 Long-term debt due within one year -0- Total current liabilities 49,237 Long-term debt due after one year 100,000 Deferred income taxes 10,140 Shareholders’ equity 200,688 $ 360,065 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) ($ in Thousands) Period Ended May 31, 2009 Net cash provide by operating activities $ 13,740 Net cash used in investing activities (3,700 ) Net cash provided by (used in) financing activities 66 Effect of exchange rate changes on cash 26 Net (decrease) increase in cash and cash equivalents 10,131 Cash and cash equivalents at beginning of period 47,558 Cash and cash equivalents at end of period $ 57,689 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended May 31, 2009 Three Months Ended May 31, 2008 Net sales: Electrical and Industrial Products $ 55,386 $ 52,006 Galvanizing Services 40,106 47,952 $ 95,492 $ 99,958 Segment operating income (a): Electrical and Industrial Products $ 10,512 $ 7,932 Galvanizing Services 12,793 13,358 $ 23,305 $ 21,290 General corporate expenses (b) 5,684 4,558 Interest expense 1,687 1,121 Other (income) expense, net (c) (30 ) (162 ) $ 7,341 $ 5,517 Income Before Taxes $ 15,964 $ 15,773 Total assets: Electrical and Industrial Products 159,785 $ 135,565 Galvanizing Services 133,998 154,341 Corporate 66,282 23,868 $ 360,065 $ 313,774 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousand except per share amount) Actual Year to Date May 31, 2009 Projected Year Ended February 28, 2010 Net Sales: Electrical and Industrial Products $ 55,386 $ 220,000 to $230,000 Galvanizing Services $ 40,106 $ 150,000 to $160,000 Total Sales $ 95,492 $ 370,000 to $390,000 Diluted earnings per share $ .80 $ 2.70 to $2.90 Net Sales by Market Segment: Power Generation 18 % Transmission and Distribution 37 % Industrial 45 % Electrical and Industrial Products Revenues by Industry: Power Generation 22 % Transmission and Distribution 49 % Industrial 29 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 28 % OEM’s 16 % Industrial 27 % Bridge and Highway 9 % Petro Chemical 20 % Operating Margins: Electrical and Industrial Products 19.0 % 16% to 18% Galvanizing Services 31.9 % 25% to 27% Cash Provided By Operations $ 13,740 $ 75,000 Capital Expenditures $ 3,709 $ 14,000 Depreciation and Amortization of Intangible Assets and Debt Issue Cost $ 4,153 $ 14,600 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 58 % 58 % Galvanizing Services 42 % 42 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
